 

Case 1:14-cv-06852-KPF-SDA Document 128 Filed 05/16/19 Page 1 of 2

SOL MAYER
5008 Old New Utrecht Road
Brooklyn, New York 11204
$m5008@outlook.com

 

May 14, 2019

Pro Se Intake Office 3
United States District Court
Southern District of New York :
40 Foley Square, Room 105 |
New York, NY 10007
(212) 805-0175

RE: Winter Investors, LLC et al. v Panzer, et al (14-cv-6852 (KPF))
Dear Sir and/or Madam:

In response to this Court’s order dated May 10, 2019, I write to inform the court that I 2
intend to participate in the upcoming mediation conference. Due to my medical condition, I would
respectfully ask the Court for a two (2) week adjournment of the mediation conference, which is
currently scheduled for May 21, 2019, or in the alternative (although less preferable given my
condition), I ask that the Court allow me to participate in the mediation conference by telephone.
I am also in the process of obtaining legal counsel to represent my interests, but at this time, I am
not represented.

Respectfully,

Sol Mayer
 

 

 

 

 

a ee SHR ATE sur 9
CAD: 100390584INET4109> gy
9008 OLD NEW UTRECHT RD us & :
BROOKLYN NY 11204 BILL SENDER az
| UNITED STATES US Ko,
© UNITED STATES DISTRICT COURT =~ om
PRO SE INTAKE OFFICE Og
SOUTHERN DISTRICT OF NEW YORK =: 3 1g
40 FOLEY SQUARE, ROOM 105 es
NEW YORK NY 10007 4 ®
a 2) 805-0175 REF: ,

LL/OL:0X9 SL/9 AIH SBEBS1 X9PE4 S10Z ©

 

 

 

C1st Cl2nd CO Final

AAA Mm AMON

 

Time

 

—m an ea

Felfx se Date

PO: DEPT.
! $ U1) ARES RNG A ATHY NTH Me UH TVA A RATA
3 i ii Ter —
| & ! °
i ? Hr CN
THU - 16 MAY 8:00A
i 7752 2986 1061 FIRST OVERNIGHT

in ~
4

ee ag
(illu LA}

E1 PCTA as EWR

 

Tiling
fi ro

oO ¥ FedEx First Ove rnig ht’ | 151569 REV 7/08RRD |

 

 

 
